Citation Nr: 9925694	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-17 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from January 1951 to January 1953, and who 
died on September 24, 1987.  She has established entitlement 
to death pension benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a claim by the appellant 
seeking entitlement to special monthly pension benefits based 
on the need for aid and attendance of another person or on 
account of being housebound.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The evidence of record indicates that the appellant is 
not blind, nor has corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

3.  The appellant is not a patient in an extended care 
facility that provides nursing care.  She lives in her own 
home.
 
4.  The appellant's disabilities do not prevent her from 
caring for her daily personal needs without the assistance of 
others on a regular basis.  She is not unable to protect 
herself from hazards or dangers incident to her daily 
environment.

5.  The appellant is not required to remain in bed.

6.  The appellant's disabilities do not substantially confine 
her to her dwelling or immediate premises.  She is able to 
leave her home whenever necessary.  She is able to walk 
approximately 1 block on her own, but is able to ride in a 
car for longer distances.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502(b), 5107(a)  (West 1991); 38 C.F.R. §§ 
3.351, 3.352  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

Initially, the Board has determined that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)  (1999).  That is, she has presented a claim which 
is plausible and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  Additionally, the 
Board finds that the RO has obtained all relevant evidence in 
regard to this claim.  There is no indication that there are 
additional records which have not been obtained or that 
further efforts to obtain additional records would prove 
beneficial.  Therefore, no further assistance to the 
appellant is required to comply with the duty to assist, as 
mandated by 38 U.S.C. § 5107(a)  (1999).

The appellant is asserting a claim for special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b)  (1998).  A person 
is considered in need of regular aid and attendance for VA 
purposes if he or she:  (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c)  (1998).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a)  (1998).

A surviving spouse will also meet the criteria for aid and 
attendance if he or she is bedridden.  38 C.F.R. § 3.352(a)  
(1998).  Bedridden is that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) 
(1998).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a)  (1998).  Moreover, 
determinations that the appellant is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  The performance of the necessary aid and attendance 
service by a relative of the beneficiary or other member of 
his or her household will not prevent the granting of the 
additional benefits.  38 C.F.R. § 3.352(c)  (1998).

If a surviving spouse is entitled to a nonservice-connected 
pension, but is not in need for regular aid and attendance, 
he or she may meet the criteria for a special monthly pension 
by being housebound.  38 C.F.R. § 3.351(a)(5)  (1998).  To so 
qualify, the evidence must show that he or she is 
"substantially confined to his or her home ... or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(f)  (1998).


II.  Evidence

The claims file contains several Leave Request forms and 
other correspondences from the appellant's employer.  The 
earliest correspondence is dated May 1989.  It shows that the 
appellant was placed on a leave of absence from June 1989 to 
May 1990, for the purpose of taking some courses.  

A January 1990 private physician's note indicates that the 
appellant suffered from lumbar-dorsal-sacral strain from a 
bone lesion.  One year of rest was recommended.

Subsequent Leave of Absence forms show that the appellant was 
placed on leave of absence due to illness from June 1990 to 
June 1991.

An October 1994 private physician's note reflects that the 
appellant was seen in an orthopedic clinic and was deemed 
totally disabled.

Additional subsequent Leave of Absence forms show that the 
appellant was placed on leave of absence due to illness 
beginning in October 1994.

A November 1995 Social Security Administration decision 
indicates that the appellant was entitled to monthly 
disability benefits from March 1995.

A February 1997 VA aid and attendance examination report 
indicates that the appellant developed diabetes mellitus 
approximately 10 years ago and was status post a fractured 
left hip since 1994.  She was not blind, nor hospitalized.  
The hip fracture was reported to have occurred during a fall 
and required the appellant to wear an orthopedic shoe due to 
a lengthening of her left lower extremity.  She also used an 
aluminum cane to help maintain balance.  The appellant also 
complained of numbness of the hands and feet and leg cramps.  
Physical examination revealed that the appellant was well-
nourished and well-developed.  She had an erect posture.  She 
was able to walk well with the aid of a cane.  The cane was 
used because she reported frequent buckling of her left knee, 
causing her to lose balance.  She was well-groomed.  Upper 
extremities had no restrictions; she was able to carry out 
the activities of daily living, as well as attend to the 
wants of nature without assistance.  The VA report indicates 
that the appellant was able to ambulate well with the cane.  
She traveled away from her home to go to church, the grocery 
store, or medical appointments.  However, she had to be taken 
to these places by car.  She was able to walk to a nearby 
sister's house.  On a typical day, the appellant would get 
up, walk to the bathroom, attend to the wants of nature, wash 
her face, brush her teeth, bathe, get dressed, and fix 
herself breakfast.  Then, she would do household chores, read 
the Bible, and watch television.  She occasionally walked to 
her nearby sister's house.  The appellant was able to walk 
without the assistance of another person for approximately 1 
block with the aid of her cane.  She was able to leave her 
home whenever necessary.

An August 1997 private physician's note indicates that the 
appellant had a hip fracture with prosthesis, diabetes 
mellitus, and lumbosacral discogenic disease.  It reflects 
that she should be granted a leave of absence from work from 
August 1997 to July 1998.

The appellant testified at a personal hearing before a local 
hearing officer at the RO in October 1997.  During the 
hearing, she stated that she was no longer able to work, used 
a cane, and frequently had her knees give way.  She indicated 
that she must be driven to church and that other people have 
to care for her on most occasions.  She testified that she 
received help with basic needs, like going to the bathroom, 
doing household chores, cleaning, and cooking.  She denied 
needing help getting cleaned or brushing her teeth.  The 
appellant indicated additional treatment for muscle spasms in 
her back and for a nervous condition.  She lived in her own 
home with her sons.

A March 1998 Improved Eligibility Verification Report (EVR) 
reflects that the appellant did not live in a nursing home.

III.  Analysis

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or on 
account of being housebound is not adequately supported.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1)  (1998).  The February 1997 aid and 
attendance report specifically notes that she was not blind.  
Similarly, no evidence suggests that the appellant is a 
patient in a nursing home.  See 38 C.F.R. § 3.351(c)(2)  
(1998).  She testified that she lives in her own home with 
her sons.  She denied living in a nursing home in the 1998 
EVR form.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant does suffer from considerable physical 
disabilities, namely diabetes mellitus, status post hip 
fracture with prosthetic shoe, and lumbosacral disc disease.  
However, the evidence of record does not indicate that the 
appellant is unable to dress or undress herself, keep herself 
ordinarily clean and presentable, feed herself, attend to the 
wants of nature, or protect herself from hazards or dangers 
incident to her daily environment.  38 C.F.R. § 3.352(a)  
(1998).  In this regard, the Board puts great weight on the 
February 1997 VA aid and attendance examination report.  It 
is very recent and provides the only objective clinical 
findings specifically pertaining to the need for aid and 
attendance.  It was specifically pointed out that the 
appellant needed a cane in order to ambulate, but that she 
was well-nourished, well-developed, well-groomed, and was 
able to walk well with the aid of the cane.  She had no upper 
extremity limitations and, overall, was able to carry out the 
activities of daily living and attend to the wants of nature 
without assistance.  The report indicates that the appellant 
could get up on her own, walk to the bathroom, attend to the 
wants of nature, wash her face, brush her teeth, bathe, get 
dressed, fix herself breakfast, do household chores, and 
occasionally walk to her nearby sister's house.

The appellant is also not bedridden or housebound.  The 1997 
VA report indicates that she was not confined to her home or 
immediate premises.  She was able to leave her home whenever 
necessary, although in many instances, she had to be driven 
by others.  

The Board has considered the appellant's personal hearing 
testimony.  It indicates that she received help with basic 
needs, like going to the bathroom, doing household chores, 
cleaning, and cooking.  However, the appellant denied needing 
help getting cleaned or brushing her teeth.  She stated that 
she was able to leave her home if someone else drove her.

The remaining evidence shows that the appellant has been on a 
leave of absence continuously since at least 1994.  This 
evidence suggests that the appellant has significant 
disabilities that prohibit her from working.  She is already 
in receipt of VA pension benefits due to these disabilities.  
This evidence is not probative as to the specific issue of 
whether or not she is in need of aid and attendance, is 
bedridden, or is housebound.

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or on being housebound.

In light of the above, the appellant's claim must be denied.


ORDER

The claim for entitlement to special monthly pension benefits 
based on the need for regular aid and attendance of another 
person or on account of being housebound is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

